       Case 3:19-cv-00320-MMD-CLB Document 49 Filed 07/07/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA



BRAD RENNISON, et al.,     )                      3:19-CV-0320-MMD-CLB
                           )
           Plaintiffs,     )                      MINUTES OF THE COURT
                           )
     vs.                   )                      July 7, 2020
                           )
JOSEPH LAUB, et al.,       )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                 LISA MANN              REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Plaintiffs’ motion for a status conference before the Magistrate Judge to set a trial
date (ECF No. 48) is DENIED. Plaintiff filed a motion for summary judgment on April 7,
2020 (ECF No. 36). Pursuant to LR 26-1(b)(5), a proposed joint pretrial order is due thirty
days after the court’s decision on the dispositive motion. After the filing of the joint pretrial
order, the district court who is assigned to this matter – not the magistrate judge - will set a
trial date on its stacked calendar based on the information provided to the district court in
the pretrial order.

       IT IS SO ORDERED.
                                                  DEBRA K. KEMPI, CLERK

                                           By:             /s/
                                                  Deputy Clerk
